Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 1 of 20 PAGEID #: 122




                       THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION
JOHN DOES 151-166,                       )            Case No. 2:20-cv-03817-MHW-EPD
                                         )
            Plaintiffs,                  )            Judge Michael H. Watson
                                         )
v.                                       )             Chief Magistrate Judge Elizabeth P.
                                         )             Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )

                DEFENDANT THE OHIO STATE UNIVERSITY’S
          MOTION TO DISMISS PLAINTIFF JOHN DOE 162’S COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant The Ohio State

University hereby moves this Court to dismiss all claims asserted in the complaint (Doc. 1) by

plaintiff John Doe 162—the sole remaining plaintiff in the above-captioned action. The grounds

for this Motion are set forth more fully in the accompanying Memorandum in Support.

                                           DAVID A. YOST
                                           ATTORNEY GENERAL OF OHIO

                                    By:    /s/ Michael H. Carpenter
                                           Michael H. Carpenter (0015733) (Trial Attorney)
                                           Timothy R. Bricker (0061872)
                                           David J. Barthel (0079307)
                                           CARPENTER LIPPS AND LELAND LLP
                                           280 Plaza, Suite 1300
                                           280 North High Street
                                           Columbus, OH 43215
                                           E-mail:carpenter@carpenterlipps.com
                                                  bricker@carpenterlipps.com
                                                  barthel@carpenterlipps.com

                                           Special Counsel for Defendant
                                           The Ohio State University
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 2 of 20 PAGEID #: 123




                                MEMORANDUM IN SUPPORT

I.      INTRODUCTION.

        All sixteen plaintiffs in this action, except for plaintiff John Doe 162, have settled their

claims against defendant The Ohio State University (“Ohio State”) related to the conduct of

former Ohio State physician Dr. Richard Strauss. On April 6, 2021, the Court granted the

plaintiffs’ unopposed motion for voluntary dismissal with prejudice pursuant to the settlement

and dismissed with prejudice the claims of the fifteen settled plaintiffs—John Does 151-161 and

John Does 163-166. The Title IX claims of plaintiff John Doe 162 are the only remaining claims

in this action.

        Plaintiff John Doe 162 does not allege he was an Ohio State student or employee.

Rather, John Doe 162 alleges he attended Ohio State’s campus for a recruiting visit as a

prospective athlete for Ohio State’s wrestling team while he was a high school student. He is

suing Ohio State related to the alleged conduct of Strauss during one medical examination,

which occurred during his visit at Ohio State. Although John Doe 162 does not allege the date(s)

he visited Ohio State or when the examination occurred, he asserts that Strauss was employed by

Ohio State from September 1978 until March 1, 1998—23 to 43 years ago.

        Ohio State has condemned Strauss’ conduct and the university’s failure at the time to

prevent the abuse, and has expressed its regret and sincere apologies to each person who endured

Strauss’ abuse, including plaintiff John Doe 162. The instant motion to dismiss is not directed

toward John Doe 162’s claims of injury. Rather, while respectful of John Doe 162 and his

claimed injuries, Ohio State maintains that John Doe 162’s proffered legal causes of action are

legally deficient on their face and should be dismissed.

        First, John Doe 162 lacks standing to assert Title IX claims against Ohio State. He was



                                                 1
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 3 of 20 PAGEID #: 124




neither a student nor an employee of the university at the time of the alleged abuse. His Title IX

claims should be dismissed for lack of standing.

       Second, without exception, every civil legal claim is subject to a statute of limitations,

i.e., a defined time period within which a civil claim must be brought or else be barred. The

Supreme Court of the United States has observed that statutes of limitations are “vital to the

welfare of society”; are “found and approved in all systems of enlightened jurisprudence”; and

“promote repose by giving security and stability to human affairs.” Wood v. Carpenter, 101 U.S.

135, 139 (1879). The Supreme Court has explained that a statute of limitations is “designed to

promote justice by preventing surprises through the revival of claims that have been allowed to

slumber until evidence has been lost, memories have faded, and witnesses have disappeared.

The theory is that even if one has a just claim it is unjust not to put the adversary on notice to

defend within the period of limitation and that the right to be free of stale claims in time comes

to prevail over the right to prosecute them.” American Pipe & Const. Co. v. Utah, 414 U.S. 538,

554 (1974). Based on these policies, courts across the country have consistently dismissed Title

IX claims alleging sexual misconduct that occurred decades ago.

       The statute of limitations for John Doe 162’s Title IX claims (Counts I and II) is two

years. The single instance of sexual abuse alleged in John Doe 162’s complaint occurred

between two and four decades ago, sometime between 1979 and 1998. John Doe 162 did not

assert his claims against Ohio State until July 29, 2020. The two-year limitations period expired

long ago, and John Doe 162’s Title IX claims should be dismissed.

       In filing this motion to dismiss, Ohio State is not ignoring or being dismissive of John

Doe 162’s factual allegations. But standing and statutes of limitations are critical attributes of

our system of laws. Here, plaintiff John Doe 162’s claims are legally barred.



                                                   2
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 4 of 20 PAGEID #: 125




II.     PROCEDURAL HISTORY AND JOHN DOE 162’s ALLEGATIONS.

        The above-captioned action is one of 32 separate actions that were filed against Ohio

State relating to the conduct of former Ohio State physician Dr. Richard Strauss. Despite the

time-barred nature of plaintiffs’ claims, Ohio State has attempted to do the right thing.

        On January 17, 2019, this Honorable Court ordered the parties to mediate. See Garrett,

Case No. 2:18-cv-00692, Order (Doc. 50). On March 6, 2020, Ohio State and 162 plaintiffs in

the majority of the pending cases announced a $40.9 million settlement (an average settlement

value per survivor of $252,551.02) following months of extensive negotiations through the

mediation process. See DiSabato, Case No. 2:19-cv-2237, Unopposed Motion to Establish 468B

Qualified Settlement Fund (Doc. 41) at ¶¶ 1, 3. None of the plaintiffs in the settling cases opted

out of the settlement. Id. at ¶ 4.

        On July 29, 2020, the sixteen plaintiffs in the above-captioned action, including plaintiff

John Doe 162, filed their complaint against Ohio State. See Complaint (Doc. 1). On September

30, 2020, the Court granted the parties’ joint motion to extend Ohio State’s deadline to move,

answer, or otherwise plead to the complaint “during the pendency of mediation, until such time

as the parties have concluded their mediation efforts or the Court has set a new deadline for Ohio

State to respond to the Complaint.” Order (Doc. 14).

        On October 12, 2020, Ohio State and 23 additional plaintiffs in five cases, including

fifteen of the sixteen plaintiffs in the above-captioned action, announced a $5.8 million

settlement (the same average settlement value per survivor of $252,551.02 as the March 6, 2020

settlement). See Unopposed Motion to Establish 468B Qualified Settlement Fund (Doc. 18) at ¶¶

1, 3. The claims of plaintiff John Doe 162 were not included in the October 12, 2020 settlement.




                                                 3
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 5 of 20 PAGEID #: 126




       As alleged in the complaint, plaintiff John Doe 162 “attended Ohio State’s campus for a

recruiting visit as a prospective athlete for [Ohio State’s] wrestling team” while he was a high

school student. Compl. (Doc. 1) at ¶ 87. John Doe 162 alleges Strauss sexually assaulted or

abused him while Strauss treated him one time during this visit. Id. at ¶ 88. John Doe 162

asserts only Title IX claims against Ohio State. Id. at ¶¶ 171-199 (Counts I and II).

       Although John Doe 162 does not allege the date(s) he visited Ohio State or when the

examination occurred, he asserts that Strauss was employed by Ohio State from September 1978

until March 1, 1998. Id. at ¶¶ 106, 109. Strauss died in 2005. Thus, John Doe 162’s Title IX

claims are based on acts alleged to have been committed 23 to 43 years ago, by someone who

ceased being employed at Ohio State 23 years ago, and who died 16 years ago.

III.   FED. R. CIV. P. 12(b)(6) STANDARD.

       A complaint is subject to dismissal under Rule 12(b)(6) if, on its face, the allegations,

taken as true, show the plaintiff is not entitled to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must allege sufficient facts to

state a claim that is “plausible on its face.” Arocho v. Ohio Univ., 469 F. Supp. 3d 795, 798 (S.D.

Ohio 2020), reconsideration denied, No. 2:19-CV-4766, 2020 WL 6949098 (S.D. Ohio Oct. 28,

2020) (Watson, J.) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       Importantly, whether a complaint satisfies the Iqbal/Twombly plausibility standard is “a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 550 U.S. at 679. In doing so, the Court “need not accept conclusory

allegations or indulge in unreasonable inferences.” HMS Prop. Mgmt. Grp., Inc. v. Miller, 69

F.3d 537, at *3 (6th Cir. 1995); see also Wright & Miller, Motions to Dismiss—Practice Under

Rule 12(b)(6), 5B Fed. Prac. & Proc. Civ. § 1357 (3d ed.) (courts need not accept “unsupported



                                                 4
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 6 of 20 PAGEID #: 127




conclusions,”   “unwarranted    inferences,”     “unwarranted   deductions,”   “mere      conclusory

statements,” or “sweeping legal conclusions cast in the form of factual allegations.”).

       Further, “[i]f the allegations . . . show that relief is barred by the applicable statute of

limitation[s], the complaint is subject to dismissal for failure to state a claim . . . .” Jones v.

Bock, 549 U.S. 199, 215 (2007). Dismissal under Fed. R. 12(b)(6) is proper “if it is apparent

from the face of the Complaint” that the statute of limitations has run. Hoover v. Langston

Equip. Assocs., Inc., 958 F.2d 742, 744 (6th Cir. 1992). See also Cataldo v. U.S. Steel Corp.,

676 F.3d 542, 547 (6th Cir. 2012) (affirming dismissal based on statute of limitations bar where

“the allegations in the complaint affirmatively show that the claim is time-barred”); Owner

Operator Indep. Drivers Ass’n, Inc. v. Comerica Bank, 540 F. Supp. 2d 925, 929 (S.D. Ohio

2008) (“[D]ismissal under Rule 12(b)(6) on the basis of a limitations defense may be appropriate

when the plaintiff effectively pleads herself out of court by alleging facts that are sufficient to

establish the defense.”); Arandell Corp. v. Am. Elec. Power Co., No. 2:09-CV-231, 2010 WL

3667004, at *4, *8 (S.D. Ohio Sept. 15, 2010) (Watson, J.) (dismissing based on statute of

limitations) (citing Hoover, 958 F.2d at 744).

IV.    PLAINTIFF JOHN DOE 162 LACKS STANDING TO STATE TITLE IX CLAIMS
       AGAINST OHIO STATE.

       Plaintiff John Doe 162 lacks standing to assert Title IX claims against Ohio State because

he was neither an Ohio State student nor an Ohio State employee at the time of the alleged abuse.

Title IX provides:

       No person in the United States shall, on the basis of sex, be excluded from
       participation in, be denied the benefits of, or be subjected to discrimination under
       any education program or activity receiving Federal financial assistance.

20 U.S.C. § 1681(a).

       “Though cast in broad terms, § 1681 nevertheless addresses itself only to sex

                                                  5
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 7 of 20 PAGEID #: 128




discrimination against the participants in and the beneficiaries of federally assisted education

programs. Section 1681 must therefore be read to protect from sex discrimination only those

persons for whom the federally assisted education programs are established[.]” Romeo Cmty.

Sch. v. U.S. Dep't of Health, Ed., & Welfare, 438 F. Supp. 1021, 1031 (E.D. Mich. 1977), aff’d,

600 F.2d 581 (6th Cir. 1979). Accordingly, only students or employees have standing to sue

under Title IX. See Davis v. Monroe Cty. Bd. Of Educ., 526 U.S. 629, 650–51 (1999) (students);

N. Haven Bd. of Ed. v. Bell, 456 U.S. 512, 530 (1982) (school employees).

       “There are no cases that have been decided to date that extend Title IX protections to

campus visitors.” Hannah Brenner, A Title IX Conundrum: Are Campus Visitors Protected from

Sexual Assault?, 104 Iowa L. Rev. 93, 135 (2018) (collecting cases). Non-students and non-

employees lack Title IX standing because they have not been “excluded from participation in,”

“denied the benefits of,” or “subjected to discrimination under any education program or

activity.” 20 U.S.C. § 1681(a). Based on Title IX’s plain language, courts—including this court

and the Sixth Circuit—consistently hold that non-students and non-employees lack standing to

bring Title IX claims. See Arocho v. Ohio Univ., No. 2:19-CV-4766, 2020 WL 3469223, at *4

(S.D. Ohio June 25, 2020) (Watson, J.) (following cases holding that potential athletic recruits,

potential students, and students of other schools who were assaulted on the defendant

university’s campus lacked standing to bring Title IX claims; granting motion to dismiss Title IX

claims brought by a high school student who was assaulted by a university employee during the

student’s participation in university’s “career day” for lack of standing); see also Doe v. Univ. of

Kentucky, 971 F.3d 553, 559 n.4 (6th Cir. 2020) (stating “we do not expand [Title IX] standing

beyond those circumstances where a plaintiff is so closely tied to a university that the individual




                                                 6
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 8 of 20 PAGEID #: 129




is essentially a student of that university.”).1

        Plaintiff John Doe 162 does not allege that he was a student or employee at Ohio State at

the time of the alleged abuse. Specifically, plaintiff John Doe 162 alleges Strauss abused him

when he was a high school student visiting Ohio State’s campus on a recruiting visit as a

prospective athlete for its wrestling team. See Compl. (Doc. 1) at ¶¶ 87-88. Therefore, plaintiff

John Doe 162 lacks standing to assert Title IX claims against Ohio State. His Title IX claims

should be dismissed.

V.      PLAINTIFF JOHN DOE 162’s TITLE IX CLAIMS (COUNTS I AND II) ARE
        BARRED BY THE APPLICABLE TWO-YEAR STATUTE OF LIMITATIONS.

        As discussed above, plaintiff John Doe 162 lacks standing to state Title IX claims against

Ohio State. In addition to lack of standing, John Doe 162’s Title IX claims are barred as a matter

of law by the expiration of the statute of limitations.

        Title IX does not provide a statute of limitations. See Lillard v. Shelby Cty. Bd. of Educ.,

76 F.3d 716, 728-729 (6th Cir. 1996) (“Neither Title VI nor Title IX provide a limitation period

expressly pertaining to judicial proceedings, a failure occasioned, no doubt, by the fact that, for

both statutes, private causes of action were implied by the courts”). When a federal statute, such

1
  See also Phillips v. Anderson Cty. Bd. of Educ., 259 F. App’x 842, 843 n.1 (6th Cir. 2008) (parents of students
lacked standing to assert Title IX claims); Arora v. Daniels, No. 3:17-CV-134, 2018 WL 1597705, at *8 (W.D.N.C.
Apr. 2, 2018) (“potential student” who was harassed “[b]efore she sought admission” at the college lacked Title IX
standing); Doe v. Brown Univ., 270 F. Supp. 3d 556, 561-563 (D.R.I. 2017) (student enrolled at Providence College
who was assaulted at Brown University could not bring Title IX claim against Brown University because she was
not a student at Brown), aff’d, 896 F.3d 127 (1st Cir. 2018); K. T. v. Culver-Stockton Coll., No. 4:16-CV-165 CAS,
2016 WL 4243965, at *4-6 (E.D. Mo. Aug. 11, 2016) (high school student who visited college as a potential soccer
recruit and was assaulted could not bring a Title IX claim against the college because she was not within the scope
of persons Congress intended Title IX to protect), aff’d, 865 F.3d 1054 (8th Cir. 2017); Borkowski v. Baltimore Cty.,
Maryland, No. CV DKC 18-2809, 2020 WL 5816369, at *22-23 (D. Md. Sept. 30, 2020) (dismissing for lack of
standing Title IX claims brought by former students of the University of Maryland Baltimore County (“UMBC”)
against UMBC arising from sexual assaults by members of UMBC’s basketball team because plaintiffs were
students at Towson University, not students of UMBC, at the time of the assaults); Yan Yan v. Pennsylvania State
Univ., No. 4:14-CV-01373, 2015 WL 3953205, at *13 (M.D. Pa. June 29, 2015) (former student lacked standing to
assert Title IX discrimination and retaliation claims for conduct that occurred when she was no longer a student),
aff’d, 623 F. App’x 581 (3d Cir. 2015); Glaser v. Upright Citizens Brigade LLC, No. 18-CV-971 (JPO), 2020 WL
1529309, at *4-5 (S.D.N.Y. Mar. 31, 2020) (same).


                                                         7
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 9 of 20 PAGEID #: 130




as Title IX, does not provide a statute of limitations, courts “borrow[] . . . the state law of

limitations governing an analogous cause of action.” Bd. of Regents of Univ. of State of N. Y. v.

Tomanio, 446 U.S. 478, 483–84 (1980). Accordingly, courts apply “state personal injury

limitation periods to Title IX” claims. Lillard, 76 F.3d at 729; accord King-White v. Humble

Ind. Sch. Dist., 803 F.3d 754, 759 (5th Cir. 2015) (collecting cases). In Ohio, the statute of

limitations for personal injury is two (2) years. See OHIO REV. CODE § 2305.10(A). Thus, the

statute of limitations applicable to plaintiffs’ Title IX claims is two years. See Lillard, 76 F.3d at

729; Giffin v. Case W. Reserve Univ., No. 98-3267, 1999 WL 238669 at *1-2 (6th Cir. Apr. 13,

1999).

         Even though Title IX borrows Ohio’s personal injury statute of limitations, federal law

determines when a Title IX claim accrues. King-White., 803 F.3d at 762; Stanley v. Trustees of

California State Univ., 433 F.3d 1129, 1136 (9th Cir. 2006); Anderson v. Bd. of Educ. of Fayette

Cty., 616 F.Supp.2d 662, 668 (E.D. Ky. 2009). The “standard rule” is that accrual occurs—and

the limitations period begins to run—“when the plaintiff has a complete and present cause of

action, that is when the plaintiff can file suit and obtain relief.” Wallace v. Kato, 549 U.S. 384,

388 (2007).

         Significantly, neither the United States Supreme Court nor the Sixth Circuit has held that

the discovery rule applies to claim accrual under Title IX. In fact, more recently, the United

States Supreme Court has warned that courts should not apply the discovery rule to delay the

accrual of a claim brought pursuant to a federal statute unless the statute specifically mandates it.

Rotkiske v. Klemm, 140 S. Ct. 355, 360–61 (2019) (characterizing the discovery rule as a “bad

wine of recent vintage” and rejecting an “expansive approach to the discovery rule” because

courts should not “enlarge[]” federal statutes). The Rotkiske Court explained that courts should



                                                  8
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 10 of 20 PAGEID #: 131




 not “read in” the discovery rule to federal statutes because “Congress has shown that it knows

 how to adopt” the discovery rule if it chooses to do so, as evidenced by Congress’s “enact[ment]

 [of] statutes that expressly include [] language . . . setting limitations periods to run from the date

 on which the violation occurs or the date of discovery of such violation.” Rotkiske, id. at 361

 (citing numerous statutes). The Sixth Circuit has followed Rotkiske’s lead. See Everly v. Everly,

 958 F.3d 442, 460-461 (6th Cir. 2020) (Murphy, J., concurring) (expanding Rotkiske’s holding

 outside the Fair Debt Collection Practices Act to conclude that the discovery rule also did not

 apply to accrual under the Copyright Act because the Supreme Court has “squelched” the

 “circuit evolution” of applying the discovery rule in decisions “spanning many federal statutes”).

        As discussed above, Title IX is a judicially implied right of action which itself does not

 set forth a statute of limitations, let alone, expressly incorporate the discovery rule. Thus,

 applying the discovery rule to Title IX claims requires a judicial implication (application of the

 discovery rule) upon another judicial implication (a private right of action).            Pursuant to

 Rotkiske’s mandate, judges should avoid this. The discovery rule, therefore, does not apply to

 delay the accrual of plaintiffs’ Title IX claims.

        Consistent with Rotkiske, courts, including the Sixth Circuit, the Southern District of

 Ohio, and other district courts within the Sixth Circuit, have consistently held that a Title IX

 claim based on allegations of sexual assault, abuse, or harassment accrues at the time of the

 assault, abuse, or harassment itself. See, e.g., Gilley v. Dunaway, 572 F. App’x 303, 308 (6th

 Cir. 2014) (Title IX claim accrued at time student was sexually abused by her high school

 coach); Giffin, 1999 WL 238669 at *1 (Title IX claim accrued at time of sexual harassment);

 Adams v. Ohio Univ., 300 F. Supp. 3d 983, 991 (S.D. Ohio 2018) (Title IX claim accrued at the

 time of the sexual harassment) (citing Klemencic v. Ohio State Univ., 263 F.3d 504, 510 (6th Cir.



                                                     9
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 11 of 20 PAGEID #: 132




 2001)); Bowling v. Holt Pub. Sch., No. 1:16-CV-1322, 2017 WL 4512587, at *2 (W.D. Mich.

 May 26, 2017) (Title IX claim accrued on the date of the last sexual assault); Anderson, 616

 F.Supp.2d at 668 (Title IX claim “accrued at the time of the alleged abusive acts” by school

 employees); cf. Guy v. Lexington-Fayette Urban Cty. Gov’t, 488 F. App’x 9, 15 (6th Cir. 2012)

 (holding that the discovery rule did not apply to a Section 1983 claim arising from sexual abuse;

 finding that such abuse is unlike other injuries (asbestos and medical malpractice) to which the

 discovery rule has been applied).2

          John Doe 162 alleges that, during his visit to Ohio State, John Doe 162 “had an elbow

 injury and his elbow was in a sling.” Compl. (Doc. 1) at ¶ 88. Allegedly, “Strauss approached

 John Doe 162 and asked about his elbow and took him into a side room.” Id. Although John

 Doe 162’s injury was to his elbow, Strauss “sexually assaulted/abused John Doe 162 by

 conducting a long, extensive, genital exam where Strauss fondled John Doe 162’s genitals and


 2
   See also King-White, 803 F.3d at 762 (Title IX claim accrued when teacher abused student); Twersky v. Yeshiva
 Univ., 993 F. Supp. 2d 429, 440-441 (S.D.N.Y.), aff’d, 579 F. App’x 7 (2d Cir. 2014), cert. denied, 575 U.S. 935
 (2015) (Title IX claim accrued at time of sexual abuse); Varnell v. Dora Consol. Sch. Dist., 756 F.3d 1208, 1216
 (10th Cir. 2014) (comparing a Title IX claim based on sexual abuse to a battery, which “is complete upon physical
 contact, even though there is no observable damage at the point of contact,” and holding plaintiff’s Title IX claim
 accrued no later than the last date the plaintiff was sexually abused by her coach); Doe v. Howe Military Sch., 227
 F.3d 981, 989 (7th Cir. 2000) (Title IX claim accrued at time of abuse); Johnson v. Gary E. Miller Canadian Cty.
 Children’s Juvenile Justice Ctr., No. CIV-09-533-L, 2010 WL 152138, at *3 (W.D. Okla. Jan. 14, 2010) (plaintiff
 “impliedly concede[d]” that Title IX claim “had to have accrued” when the plaintiff was a student at the school
 because the alleged sexual abuse by the school employee only “occurred while she was a student at the school”);
 Padula v. Morris, No. 205-CV-00411-MCE-EFB, 2008 WL 1970331, at *4 (E.D. Cal. May 2, 2008) (Title IX claim
 “accrued on the last date Plaintiffs[] suffered an incident of sexual harassment”); Monger v. Purdue Univ., 953 F.
 Supp. 260, 264 (S.D. Ind. 1997) (Title IX claim “accrued when [the student] knew or had reason to know of her
 injury—October 29, 1997[,]” the date her professor allegedly “sexually harassed her by touching her against her will
 on various parts of her body and indicating that he wanted to be with her privately”); Clifford v. Regents of Univ. of
 California, No. 2:11-CV-02935-JAM, 2012 WL 1565702, at *6 (E.D. Cal. Apr. 30, 2012), aff’d, 584 F. App’x 431
 (9th Cir. 2014) (Title IX claim accrued when alleged sexual assault from hazing occurred); Celece v. Dunn School,
 No. CV2010139GWPVCX, 2020 WL 6802027, at *6 (C.D. Cal. Nov. 19, 2020) (finding that Title IX claim accrued
 at the time of the alleged abuse and recommending dismissal of Title IX claim that because it was “untimely by over
 twenty years”); Gavin v. Bd. of Educ., S. Orange-Maplewood Sch. Dist., No. CV2009191KMJSA, 2021 WL
 1050364, at *3 (D.N.J. Mar. 18, 2021) (Title IX claim time-barred where the “acts” alleged--sexual abuse, assault,
 and harassment—occurred six years before the filing of the complaint); Franco v. Mesa Pub. Sch., No. CV-20-
 01129-PHX-DJH, 2020 WL 7388489, at *4 (D. Ariz. Dec. 16, 2020) (stating “the root of all Plaintiff's claims is
 clearly the sexual abuse she suffered as a minor” and “that harm ceased legally when she reached the age of
 majority, at which point she had two years to bring her federal claims”; dismissing Title IX claims brought five
 years after plaintiff graduated from high school as barred by the statute of limitations).

                                                          10
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 12 of 20 PAGEID #: 133




 butt in a manner that made John Doe 162 feel very uncomfortable and felt sexual rather than

 clinical.” Id. at ¶ 89. According to plaintiff, the above experience caused plaintiff to “suffer[]

 and continue to suffer emotional distress, physical manifestations of emotional distress, mental

 anguish, fear, depression, anxiety, trauma, disgrace, embarrassment, shame, humiliation, loss of

 self-esteem, and loss of enjoyment of life[.]” Id. at ¶ 191. John Doe 162 also alleges that

 Strauss’ conduct was so inappropriate that complaints about Strauss by plaintiffs, students, and

 athletes were widespread. See Compl. (Doc. 1) at ¶ 9 (alleging “repeated reports” by athletes and

 “other widely known information that indicated Strauss was a threat to his male patients”); ¶ 10

 (“At least one team head coach requested that someone other than Strauss conduct the hernia

 checks for team physicals because his athletes complained so much about Strauss’ methods”); ¶

 13 (“Some of the Plaintiffs and other student-athletes reported Strauss’ examination methods to

 team trainers”); ¶ 31 (alleging “continuous complaints and reports about Strauss’ behavior”); ¶

 147 (“students and University staff reported and referred complaints about Strauss to various

 University employees”); ¶ 184 (“Throughout Strauss’s 20-year tenure at OSU, students, student-

 athletes, and coaches conveyed complaints and concerns to OSU administrators and employees

 about Strauss’s inappropriate sexual conduct.”); ¶ 188(c), (e) (alleging “widespread knowledge

 and complaints about Strauss’s abuse”).

        Based on the well-established and consistent law discussed above, John Doe 162’s Title

 IX claims accrued between 1978 (at the earliest) and 1998 (at the latest). See id. at ¶¶ 106, 109.

 John Doe 162 did not, however, file suit until July 29, 2020. See Complaint (Doc. 1). Thus,

 John Doe 162’s Title IX claims were filed approximately 20 to 40 years after the applicable two-

 year statute of limitations had expired. As a matter of law, John Doe 162’s Title IX claims are

 time-barred and should be dismissed with prejudice.



                                                11
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 13 of 20 PAGEID #: 134




 VI.    THE DISCOVERY RULE DOES NOT APPLY TO DELAY THE ACCRUAL OF
        JOHN DOE 162’s TITLE IX CLAIMS.

        John Doe 162 alleges that some plaintiffs “had difficulty realizing or reporting Strauss’

 conduct as sexually abusive” until the “past two years” (when Ohio State announced its

 investigation and/or Perkins Coie issued its report). Compl. (Doc. 1) at ¶ 14, heading after ¶¶

 115, 141, 144-145.

        As discussed above, however, the discovery rule does not apply. Even where plaintiffs

 have attempted to apply the discovery rule to Title IX claims, courts have consistently rejected it.

 The Supreme Court “ha[s] been at pains to explain that” the limitations period begins to run upon

 “discovery of the injury, not discovery of the other elements of a claim.” Rotella v. Wood, 528

 U.S. 549, 555 (2000); see also Anderson, 616 F. Supp. 2d at 668 (stating in a Title IX action, that

 “[i]n applying a discovery accrual rule ... discovery of the injury, not discovery of the other

 elements of the claim, is what starts the clock. Otherwise stated, a plaintiff’s action accrues when

 he discovers that he has been injured, not when he determines that the injury was unlawful”)

 (quoting Rotella, 528 U.S. at 555 and Amini v. Oberlin College, 259 F.3d 493, 500 (6th Cir.

 2001)); Twersky v. Yeshiva Univ., 993 F. Supp. 2d 429, 440 (S.D.N.Y.), aff’d, 579 F. App’x 7

 (2d Cir. 2014) (“‘[D]iscovery of the injury, not discovery of the other elements of a claim, is

 what starts the clock,’” and this is true “regardless of how complex or difficult to discover the

 elements of the cause of action may be”) (quoting Rotella, 528 U.S. at 555-556).

        Moreover, under the discovery rule, the limitations period begins when a person “has

 reason to know of his injury”—even if he does not have actual or complete knowledge of his

 injury until later. Anderson, 616 F. Supp. 2d at 668 (quoting Roberson, 399 F.3d at 794). “A

 plaintiff has reason to know of his injury when he should have discovered it through the exercise

 of reasonable diligence.” Anderson, 616 F. Supp. 2d at 668 (quoting Roberson, 399 F.3d at 794);

                                                 12
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 14 of 20 PAGEID #: 135




 Bowling, 2017 WL 4512587, at *1 (citing Ruff v. Runyon, 258 F.3d 498, 500 (6th Cir. 2001)).

         Importantly, accrual “is an objective inquiry[.]” Helm v. Eells, 642 F. App’x 558, 561

 (6th Cir. 2016). That is, courts do not ask whether the particular plaintiff in fact knew about his

 injury, but rather, whether the “event” at issue—here, the complained of conduct by Strauss—

 “should have alerted the typical lay person to protect his or her rights.” Id. “Any fact that should

 excite his suspicion is the same as actual knowledge of his entire claim. Indeed, ‘the means of

 knowledge are the same thing in effect as knowledge itself.’” Dayco Corp. v. Goodyear Tire &

 Rubber Co., 523 F.2d 389, 394 (6th Cir. 1975) (quoting Wood, 101 U.S. at 143). “[T]he plaintiff

 bears the burden of ‘plead[ing] circumstances which would indicate why the [cause of action]

 was not discovered earlier[.]’” Owner Operator Indep. Drivers Ass’n, 540 F. Supp. 2d at 929

 (quoting Auslender v. Energy Mgmt. Corp., 832 F.2d 354, 356 (6th Cir. 1987)). As the Supreme

 Court has stated, a plaintiff not certain whether conduct by a government physician constitutes a

 tort “can protect himself by seeking advice in the medical and legal community. To excuse him

 from promptly doing so by postponing the accrual of his claim would undermine the purpose of

 the limitations statute, which is to require the reasonably diligent presentation of tort claims

 against the Government.” United States v. Kubrick, 444 U.S. 111, 123 (1979).

        Here, John Doe 162’s assertion that he did not recognize Strauss’ conduct constituted

 sexual abuse, assault, or harassment is implausible given the specificity of his allegations

 regarding the abuse and harm he suffered, as set forth above. See Doe v. Pasadena Hosp. Assn.,

 Ltd., 2020 WL 1529313, *5 (C.D. Cal. Mar. 31, 2020) (“[T]he Court need not blindly accept

 Plaintiff’s allegation that she only became aware of” sexual abuse by her gynecologist when a

 newspaper published a report about the physician’s misconduct “because the factual allegations

 directly contradict such an assertion.”). Related to this, as discussed previously, plaintiff alleges



                                                  13
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 15 of 20 PAGEID #: 136




 Strauss’ conduct was so inappropriate that complaints about Strauss by plaintiffs, students, and

 athletes were widespread. See Compl. (Doc. 1) at ¶ 9 (alleging “repeated reports” by athletes

 and “other widely known information that indicated Strauss was a threat to his male patients”); ¶

 10 (“At least one team head coach requested that someone other than Strauss conduct the hernia

 checks for team physicals because his athletes complained so much about Strauss’ methods”); ¶

 13 (“Some of the Plaintiffs and other student-athletes reported Strauss’ examination methods to

 team trainers”); ¶ 31 (alleging “continuous complaints and reports about Strauss’ behavior”); ¶

 147 (“students and University staff reported and referred complaints about Strauss to various

 University employees”); ¶ 184 (“Throughout Strauss’s 20-year tenure at OSU, students, student-

 athletes, and coaches conveyed complaints and concerns to OSU administrators and employees

 about Strauss’s inappropriate sexual conduct.”); ¶ 188(c), (e) (alleging “widespread knowledge

 and complaints about Strauss’s abuse”).

        At the very least, the alleged conduct would have caused John Doe 162 to be suspicious

 of a possible injury at the time the sexual assault, abuse, or harassment occurred, thereby

 triggering the accrual of his Title IX claims. Helm, 642 F. App’x at 561; Dayco Corp., 523 F.2d

 at 394.   Specifically, John Doe 162 alleges that Strauss’s conduct made him “feel very

 uncomfortable” and Strauss’ examination “felt sexual rather than clinical.” Compl. at ¶ 89. He

 also alleges that Strauss performed a “long, extensive, genital exam where Strauss fondled John

 Doe 162’s genitals and butt,” even though John Doe 162 presented with an elbow injury. Id.

        This Court can reasonably infer that John Doe 162’s suspicion of a possible injury would

 have only increased in the intervening years, when he presumably obtained medical treatment

 that did not involve a physician engaging in the type of conduct toward him that Strauss did. See

 Doe v. Univ. of S. Cal., 2019 WL 4228371, at *3 (C.D. Cal. Apr. 18, 2019) (“Plaintiff’s



                                                14
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 16 of 20 PAGEID #: 137




 argument that she could not have discovered Dr. Tyndall’s examination constituted sexual

 misconduct until 2018 is implausible, since Plaintiff undoubtedly had further gynecological

 examinations by other medical professionals after Dr. Tyndall over the 27 years since and would

 have had a basis to conclude that Dr. Tyndall’s conduct fell outside of medically acceptable

 standards.”).

          Courts have consistently rejected efforts by plaintiffs to delay the accrual of their Title IX

 claims based on the discovery rule. See, e.g., Gilley, 572 F. App’x at 308 (“Even if this Court

 accepted as true that [plaintiff] was completely unaware both that she was being sexually abused

 and that the Board knew of that sexual abuse,” plaintiff was “aware of facts that should have

 aroused her suspicion of the claims against the defendants at the time of her injuries” and did not

 “exercise[] reasonable care and diligence to discover whether she had a viable legal claim” in

 waiting almost seven years after she turned 18 years old to sue); Anderson, 616 F.Supp.2d at 671

 (“Plaintiffs were sufficiently aware of facts that should have aroused their suspicion of the claims

 against Defendants at the time of their injuries . . . There is no indication that Plaintiffs exercised

 any diligence, ordinary or otherwise, to uncover the source of their injuries prior to the expiration

 of the statute of limitations for their claims, and the Board is entitled to be free of such stale

 claims”) (citing Kubrick, 444 U.S. at 117).3


 3
   See also Twersky, 993 F. Supp. 2d at 443-439 (Title IX claim accrued at the time high school students were
 abused, not two decades later when a newspaper article reported school administrator’s admission that he and other
 administrators had been aware of the risk of sexual abuse when it was occurring); King-White, 803 F.3d at 762 (Title
 IX claim accrued when plaintiff was abused by teacher, not when plaintiff learned nearly two years later during the
 teacher’s criminal case that school officials allegedly had ratified and acted with deliberate indifference to the
 abuse); Varnell, 2013 WL 12146483, at *6-*7 & n.4, report and recommendation adopted, No. 12-CV-905
 JCH/GBW, 2013 WL 12149185 (D.N.M. June 24, 2013), aff’d, 756 F.3d 1208 (10th Cir. 2014) (Title IX claim
 accrued no later than the last date the plaintiff was sexually abused by her coach, not when the plaintiff “recently”
 learned of the superintendent’s alleged concealment of the abuse, where plaintiff “was repulsed by the sexual
 conduct when it was occurring” and the school district could not now be liable because its “failure to prevent the
 abuse could only occur while the abuse was ongoing”); Doe v. Univ. of S. California, No. 218CV09530SVWGJS,
 2019 WL 4229750, at *4 (C.D. Cal. July 9, 2019) (Title IX claim accrued at time of abuse by gynecologist, not
 decades letter when plaintiff read a newspaper article that “fully exposed” the “true extent” of the physician’s abuse
 of other patients).

                                                          15
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 17 of 20 PAGEID #: 138




        Courts also have refused to find a delayed accrual of Title IX claims where, as here, the

 plaintiff was aware of the acts complained of, the abuser’s identity, and that the abuser was an

 employee of the school. See, e.g., Anderson, 616 F. Supp. 2d at 668, 671 (Title IX claims

 “accrued at the time of the alleged abusive acts” because plaintiffs “were no doubt aware of the

 underlying injuries of which they complain, the abuse at the hands of employees of the Board,”

 and these “facts should have aroused their suspicion of the claims against Defendants at the time

 of their injuries”); King-White, 803 F.3d at 762 (Title IX claim accrued at time of abuse where

 student “was sadly quite aware of the abuse she suffered, and she was also aware that her abuser

 was her teacher”); Twersky, 579 F. App’x at 9-10 (Title IX claim accrued at time of abuse

 because plaintiffs’ “unquestionabl[e] aware[ness] of (1) their injuries, (2) their abusers’

 identities, and (3) their abusers’ prior and continued employment at [the high school] . . . was

 sufficient to put them on at least inquiry notice as to the school’s awareness of and indifference

 to the abusive conduct by its teachers”); A.W. v. Humble Indep. Sch. Dist., 25 F. Supp. 3d 973,

 991 (S.D. Tex. 2014), aff’d sub nom. King-White v. Humble Indep. Sch. Dist., 803 F.3d 754 (5th

 Cir. 2015) (“Since by her eighteenth birthday A.W. knew that she had been injured by Feenstra

 and that Feenstra was employed by HISD, the discovery rule is not applicable because for

 limitations purposes, there was nothing left for A.W. to discover”); Wilmink v. Kanawha Cty. Bd.

 of Educ., 214 F. App’x 294, 296 (4th Cir. 2007) (plaintiff was required to bring her Title IX

 claim within “two years after she turned eighteen” where it was “beyond dispute that plaintiff

 knew she had been injured in 1984” and “knew the identity of the entity who owed the plaintiff a

 duty to act with due care, and who may have engaged in conduct that breached that duty”—“her

 principal and her school board”—“by the time she reached majority”).

        Courts have likewise refused to apply the discovery rule to similar claims involving



                                                16
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 18 of 20 PAGEID #: 139




 sexual abuse. See, e.g., Doe v. Pasadena Hosp. Ass’n, Ltd., 2020 WL 1529313, at *5 (finding

 plaintiff had “reason to suspect . . . wrongdoing, causation, and harm” at the time abusive

 gynecological examinations occurred”); Doe v. USC, 2019 WL 4228371, at *4 (“The fact that

 Plaintiff only learned [in 2018] that she was not the only female patient abused by Dr. Tyndall

 [during a gynecological exam] does not affect Plaintiff’s knowledge of the abuse she received

 back in 1991”); Doe v. Kipp DC Supporting Corp., 373 F. Supp. 3d 1, at *8 (D.D.C. 2019)

 (holding that the discovery rule did not delay accrual of a claim where a survivor of sexual abuse

 “recall[ed] that abuse but d[id] not appreciate its wrongfulness” at the time).

        Virtually all of the above cases in which courts have considered (and rejected) the

 discovery rule as a basis to delay the accrual of Title IX claims pre-date the Supreme Court’s

 decision in Rotkiske which, as discussed above, holds that the discovery rule does not apply to

 federal statutes (like Title IX) that do not expressly incorporate the discovery rule. Rotkiske, 140

 S. Ct. at 360–61. Even applying the discovery rule to John Doe 162’s Title IX claims, however,

 the same result is required as in the numerous cases cited above. Taken as true, the allegations in

 John Doe 162’s complaint demonstrate that his claims accrued between 1978 (at the earliest) and

 1998 (at the latest). See Complaint (Doc. 1) at ¶¶ 106, 109. Thus, the two-year statute of

 limitations for John Doe 162 to bring his Title IX claims expired in 2000, at the latest. He did

 not file suit until July 29, 2020. See Complaint (Doc. 1). John Doe 162’s Title IX claims

 (Counts I and II) were filed approximately two to four decades after the applicable statute of

 limitations had expired and should be dismissed.

 VII.   CONCLUSION.

        For the reasons stated above, John Doe 162’s complaint (Doc. 1) should be dismissed

 with prejudice.



                                                  17
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 19 of 20 PAGEID #: 140




                                     Respectfully submitted,

                                     DAVID A. YOST
                                     ATTORNEY GENERAL OF OHIO

                               By:   /s/ Michael H. Carpenter
                                     Michael H. Carpenter (0015733) (Trial Attorney)
                                     Timothy R. Bricker (0061872)
                                     David J. Barthel (0079307)
                                     CARPENTER LIPPS AND LELAND LLP
                                     280 Plaza, Suite 1300
                                     280 North High Street
                                     Columbus, OH 43215
                                     E-mail:carpenter@carpenterlipps.com
                                            bricker@carpenterlipps.com
                                            barthel@carpenterlipps.com

                                     Special Counsel for Defendant
                                     The Ohio State University




                                       18
Case: 2:20-cv-03817-MHW-EPD Doc #: 26 Filed: 05/24/21 Page: 20 of 20 PAGEID #: 141




                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on May 24, 2021. Notice

 was sent by operation of the Court’s electronic filing system to all other counsel who have

 entered an appearance and any parties who have entered an appearance through counsel. The

 parties may access this filing through the Court’s ECF system.




                                             /s/ Michael H. Carpenter
                                             Trial Attorney for
                                             Defendant The Ohio State University




                                                19
